                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )              Case No. 07-CR-38-TCK
                                               )
DEMARIO JARAIL WRIGHT,                         )
                                               )
               Defendant.                      )

                                     OPINION AND ORDER

       Before the Court is the Defendant Demario Jarail Wright’s (“Wright’s”) Motion for

Reduction of Sentence filed pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. 41). On May 19, 2021,

the Government filed its Response in Opposition (Doc. 46).

       Wright seeks a reduction in sentence based on “extraordinary and compelling

circumstances” in light of the significant sentencing disparity created by the First Step Act of 2018,

and a combination of factors which warrant relief. The Government urges the Court to deny

Wright’s § 3582(c)(1)(A) motion based on the contention that Wright is not eligible for

compassionate release. Id. Specifically, the Government argues that this Court should deny

Wright’s motion for reduction of sentence under the First Step Act “ because Wright committed

his § 924(c) offenses before the First Step Act amended the sentencing procedures of § 924(c), and

those amendments do not apply retroactively… Moreover, to the extent that Wright’s motion could

seek compassionate release, his violent offense conduct, criminal history, and many serious

disciplinary infractions while incarcerated all weigh heavily against his release.” Doc. 46 at 1.

       I. Background

       In 2006 and 2007, Wright robbed a series of Tulsa businesses at gunpoint. PSR at ¶¶ 1–6;

13–16. In 2007, after a Kwick Mart cashier refused to sell him cigarettes without proper
identification, Wright returned to the store and demanded money from the register. Id. at ¶ 13.

When the cashier refused, Wright fired two rounds at her, and left the store without any cash. Id.

Thirty minutes later, Wright walked into a nearby Taco Bueno, pulled out a handgun, chambered

a round, and demanded money, telling the employees that if they did not hurry, he would “pop

them.” Id at ¶ 14.

       An indictment charged Wright with five armed robberies in violation of 18 U.S.C. § 1951

(the Hobbs Act) and three counts of discharging or brandishing a firearm during a crime of violence

in violation of 18 U.S.C. § 924(c). Doc. 13.

       Wright pleaded guilty to one count of armed robbery and to two violations of § 924(c)

related to a pair of robberies he committed on March 2, 2007. Doc. 19 at 2. In his plea agreement,

Wright stipulated that he had discharged a firearm during one of the robberies. Id. At the time of

his conviction, a first conviction for discharging a firearm under § 924(c) carried a minimum 10-

year sentence, and a second § 924(c) conviction carried a minimum 25-year sentence. See 18

U.S.C. § 924(c)(1)(C)(i) (2007). On August 28, 2007, Wright received a 51-month term for the

armed robbery, a consecutive 120-month term for the first § 924(c) violation, and a consecutive

300-month term for the second § 924(c) conviction. Doc.25 at 2.

       Wright has served approximately 14 years of his 39-year sentence. See Doc. 46, Exhibit 1,

Inmate Profile at 4. While incarcerated, he has accrued a disciplinary record, including 21 separate

disciplinary referrals, ranging from minor (being in unauthorized areas and refusing work) to

serious (assaulting staff and other inmates, possessing a dangerous weapon, and possessing drugs

or alcohol). Id. at 6-12. The infractions began the year Wright entered BOP and span his entire

period of incarceration. In the most recent incident, on June 22, 2020, Wright was found guilty of




                                                 2
blocking a locking device and assaulting staff. Id. at 6. Wright’s inmate profile states that Wright

suffers from “anger/hostility,” and has a “high” risk of recidivism. Doc. 46, Ex. 1 at 1-2.

       II. Applicable Law

       In December 2018, Congress enacted the First Step Act (“FSA”) which modified

§3582(c)(1) of Title 18 of the United States Code to allow a defendant to bring a motion for

modification of sentence where “extraordinary and compelling reasons warrant such a

reduction[.]” 18 U.S.C. § 3582(c)(1)(A)(i). Section 3582(c) now reads:

       (c) Modification of an Imposed Term of Imprisonment. –The court may not modify a term
       of imprisonment once it has been imposed except that––
        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the
defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the
receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may reduce
the term of imprisonment (and may impose a term of probation or supervised release with or
without conditions that does not exceed the unserved portion of the original term of imprisonment),
after considering the factors set forth in § 3553(a) to the extent that they are applicable, if it finds
that––
       (i) extraordinary and compelling reasons warrant such a reduction; or
        (ii) the defendant is at least 70 years of age, has served at least 30 years in prison, pursuant
to a sentence imposed under section 3559(c) for the offense or offenses for which the defendant is
currently imprisoned, and a determination has been made by the Director of the Bureau of Prisons
that the defendant is not a danger to the safety of any other person or the community, as provided
under § 3142(g);

       and that such a reduction is consistent with applicable policy statements issued by the
Sentencing Commission.
18 U.S.C. § 3582(c)(1)(A) (emphasis added). 1




1
 The U.S. Sentencing Commission published data on resentencings pursuant to Section 404 of the
First Step Act of 2018. Under Section 404, defendants sentenced before the Fair Sentencing Act
of 2010 are eligible for a retroactive sentence reduction. Through June 30, 2020, the Commission
found that 3,363 offenders were granted a sentence reduction. Of the 3,363 offenders granted
sentence reduction 65.6 % were assigned to the highest Criminal History Category (IV), 56.3 %
were Career Offenders, and 44.5 % received a weapon-related sentencing enhancement. United
States Sentencing Commission, October 19, 2020.
                                                   3
       If the Court finds the exhaustion requirements are met and extraordinary and compelling

circumstances are present, the Court may reduce a term of imprisonment “consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

Further, the statute requires the Court “to consider the factors set forth in [18 U.S.C. §] 3553(a) to

the extent they are applicable.” Id.; See also, United States v. Maumau, No. 20-4056 at 7 (10th Cir.

Apr. 1, 2021).

       A. Exhaustion Requirement

       Although there has been a significant split among district courts on whether the exhaustion

requirement of § 3582(c)(1)(A) is jurisdictional and/or excusable, the Tenth Circuit Court of

Appeals has recently held that exhaustion should be “treat[ed] as a mandatory claim-processing

rule.” United States v. Watson, No. 20-5046, ft.n. 1 at 2 (10th Cir. June 24, 2021) citing Hamer v.

Neighborhood Hous. Servs. Of Chicago, 138 S.Ct. 13, 17 (2017)(“If properly invoked, mandatory

claim-processing rules must be enforced, but they may be waived or forfeited.” (emphasis added)).

       B. Extraordinary and Compelling Circumstances

       As many district courts have noted post-First Step Act, “Congress has not specified the

circumstances that qualify as ‘extraordinary and compelling reasons’ except to state that a

reduction pursuant to this provision must be ‘consistent with applicable policy statements issued

by the Sentencing Commission.” United States v. Maumau, No. 20-4056 at 11 (10th Cir. Apr. 1,

2021); United States v. Bucci, 2019 WL 5075964, at *1 (D. Mass. Sept. 16, 2019). The applicable

policy statement of the Sentencing Commission can be found at U.S.S.G. § 1B1.13. The

commentary to this section states:

        1. Extraordinary and Compelling Reasons. –Provided the defendant meets the requirements
of subdivision (2) [not a danger to society], extraordinary and compelling reasons exist under any
of the circumstances set forth below:
       (A) Medical Condition of the Defendant. –

                                                  4
       (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability of death
within a specific time period) is not required. Examples include metastatic solid-tumor cancer,
amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
        (ii) The defendant is––
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because of the aging
process, that substantially diminishes the ability of the defendant to provide self-care within the
environment of a correctional facility and from which he or she is not expected to recover.
         (B) Age of the Defendant. –The defendant (i) is at least 65 years old; (ii) is experiencing
serious deterioration in physical or mental health because of the aging process; and (iii) has served
at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

        (C) Family Circumstances. –
       (i) The death or incapacitation of a caregiver of the defendant’s minor child or minor
children.
      (ii) The incapacitation of the defendant’s spouse or registered partner when the defendant
would be the only available caregiver for the spouse or registered partner.
        (D) Other Reasons. –As determined by the Director of the Bureau of Prisons, there exists
in the defendant’s case an extraordinary and compelling reason other than, or in combination with,
the reasons described in subdivisions (A) through (C).
U.S.S.G. § 1B1.13.

        However, the Tenth Circuit has recently clarified this position and held that § 1B1.3 is not

binding on district courts “when a defendant files a motion to reduce sentence under §

3582(c)(1)(A) directly with the district court.” Id.

        C. Sentencing Commission Policy and 18 U.S.C. § 3553(a) Factors

        Section 3582(c)(1)(A) allows for a court to reduce a term of imprisonment “after

considering the factors set forth in section 3553(a) to the extent that they are applicable, if it finds

that– (i) extraordinary and compelling reasons warrant such a reduction; … and that such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission[.]”

        The § 3553(a) “factors include, among other things, ‘(1) the nature and circumstances of

                                                   5
the offense and the history and characteristics of the defendant,’ as well as ‘(2) the need for the

sentence imposed – (A) to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

conduct; [and] (C) to protect the public from further crimes of the defendant.’” United States v.

Rodriguez-Orejuela, 2020 WL 2050434, at *4 (S.D. Fla. Apr. 28, 2020) (quoting 18 U.S.C. §

3553(a)).

       Under § 1B1.13 of the U.S. Sentencing Guidelines, the Court may reduce a term of

imprisonment after consideration of the § 3553(a) factors, if the Court determines that:

       (1) (A) extraordinary and compelling reasons warrant the reduction;
       (2) the defendant is not a danger to the safety of any other person or to the community, as
provided in 18 U.S.C. § 3142(g); and
       (3) the reduction is consistent with this policy statement.
U.S.S.G. § 1B1.13(1)-(3).

       III. A Reduction in Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) is not Warranted

       A. Wright Has Not Met the Exhaustion Requirements of § 3582(c)(1)(A)

       Wright does not state if he has submitted a written request to the warden requesting a

compassionate release pursuant to 18 U.S.C. § 3582 (c)(1)(A)(i). Therefore, the Court cannot

determine whether Wright has fully exhausted his administrative appeals and has met the

exhaustion requirements under 18 U.S.C. § 3582(c)(1)(A). However, as noted supra, the Tenth

Circuit Court of Appeals has recently held that although exhaustion should be “treat[ed] as a

mandatory claim-processing rule, it may be waived or forfeited.” United States v. Watson, No. 20-

5046, ft.n. 1 at 2 (10th Cir. June 24, 2021) citing Hamer v. Neighborhood Hous. Servs. Of Chicago,

138 S.Ct. 13, 17 (2017). In light of the ultimate ruling in the instant case, this Court finds the

exhaustion requirement is waived.


                                                 6
       B. Extraordinary and Compelling Circumstances Do Not Justify a Reduction in
       Sentence

       In considering Wright’s motion, the Court has reviewed the three-part test adopted by the

Tenth Circuit in United States v. Maumau, No. 20-4056 at 7 (10th Cir. Apr. 1, 2021) (citing United

States v. Jones, 980 F.3d 1098, 1107 (6th Cir. 2020)). Step one requires the Court to determine at

its discretion, whether “extraordinary and compelling reasons” exist to warrant a sentence

reduction. Step two requires that the Court find whether such reduction is consistent with

applicable policy statements issued by the United States Sentencing Commission. Step three

requires the Court to consider any applicable 18 U.S.C. § 3553(a) factors and determine whether

the reduction authorized by steps one and two is warranted under the particular circumstances of

the case. However, because the policy statements of the Sentencing Commission have not been

updated since enactment of the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (2018),

which amended 18 U.S.C. § 3582(c)(1)(A) to allow defendants to file motions for compassionate

release directly with the Court, the existing policy statements are not applicable to motions filed

directly by defendants. Id. at 12. Further, when any of the three prerequisite steps are lacking, the

Court may deny a compassionate release motion and does not need to address the other steps. The

Court must address all three steps when granting such motion. Id. at 13 n.4. (citing United States

v. Navarro, 986 F.3d 668, 670 (6th Cir. 2021)). See also United States v. McGee, No. 20-5047

(10th Cir. Mar. 29, 2021).

       Wright seeks compassionate release based on the lengthy sentence he received due to the

stacking provisions of 18 U.S.C. § 924(c). Wright was 21 years old at the time of his offenses and

now he is 35 years of age. His two stacked 924(c) counts totaled 35 years because the first was for

discharging a firearm. He robbed the convenience store and Taco Bueno on March 2, 2007 and the


                                                 7
Dollar General on March 3, 2007. The cashier at the convenience store refused to give him money

and he fired two rounds that did not hit anyone. However, even if this Court concluded that the

471 month sentence qualified as an extraordinary and compelling circumstance because of the

sentencing disparity created by the First Step Act and the changes to the penalty provisions under

18 U.S.C. § 924(c), it would nonetheless deny Wright’s motion based on the § 3553(a) factors.

See, e.g., United States v. Williams, 848 F.App’x 810, 813 n.3 (10th Cir. 2021) (declining to reach

argument that district court erred in concluding defendant failed to establish extraordinary and

compelling circumstances, based on court’s “explicit statement that even if [defendant] could show

extraordinary and compelling circumstances, it would deny relief based on the § 3553(a) factors.”).

       C. A Reduction in Sentence is not Warranted After Consideration of the 18 U.S.C. §
          3553(a) Factors and Sentencing Guidelines Policy

       Having established that Wright has not exhausted his administrative appeal, and that

extraordinary and compelling circumstances do not exist, the Court also considers the factors under

18 U.S.C. § 3553(a) and the Sentencing Guidelines policy to determine whether a reduction in

sentence is warranted.

       Importantly, evidence of post-sentence rehabilitation is likely the most critical of core

considerations for the Court in a § 3582(c) proceeding. In Pepper v. United States, 131 S.Ct. 1229,

1241 (2011), the Court emphasized the important nature of post-sentence rehabilitation, stating

that “there would seem to be no better evidence than a defendant’s post incarceration conduct.” Id.

Indeed, the Court continued, “Post-sentencing rehabilitation may also critically inform a

sentencing judge’s overarching duty under § 3553(a) to ‘impose a sentence sufficient, but not

greater than necessary’ to comply with the sentencing purposes set forth in § 3553(a)(2).” Id. at




                                                8
1242.2 See e.g. United States v. Millan, 91-CR-685 (LAP), 2020 WL 1674058, at *9 (S.D.N.Y.

Apr. 6, 2020) (granting a sentence reduction under § 3582(c) to a defendant who ran a drug-

trafficking organization, given that “[the defendant], in the face of a life sentence, assumed a

positive outlook and attitude towards life, sought to improve himself to the utmost extent possible

and was motivated to do so notwithstanding his circumstances”).

       Under the applicable policy statement, this Court must deny a sentence reduction unless it

determines the defendant “is not a danger to the safety of any other person or to the community.”

USSG § 1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as “applicable,”

as part of its analysis. See § 3582(c)(1)(A); United States v. Maumau, No. 20-4056 at 7 (10th Cir.

Apr. 1, 2021) (citing United States v. Jones, 980 F.3d 1098, 1107 (6th Cir. 2020)). Those factors

demonstrate that Wright remains a significant danger to the community. A reduction in his sentence

would not serve the interests of justice but would serve instead to minimize the severity of his

offense. His serious offense conduct, including firing two rounds at a cashier who refused to sell

him cigarettes or empty the cash register, weighs against his release.

       Next, Wright’s sentence, although severe, was the result of an advantageous plea bargain,

in which the government agreed (1) not to initiate additional criminal charges based on its

investigation; (2) to dismiss six counts of the indictment, including two additional robberies and a



2
  “In addition, evidence of post sentencing rehabilitation may be highly relevant to several of the
§ 3553(a) factors that Congress has expressly instructed district courts to consider at sentencing.
For example, evidence of post sentencing rehabilitation may plainly be relevant to ‘the history and
characteristics of the defendant.’ § 3553(a)(1). Such evidence may also be pertinent to ‘the need
for the sentence imposed’ to serve the general purposes of sentencing set forth in § 3553(a)(2) –
in particular, to ‘afford adequate deterrence to criminal conduct,’ ‘protect the public from further
crimes of the defendant,’ and ‘provide the defendant with needed educational or vocational
training…or other correctional treatment in the most effective manner." §§3553(a)(2)(B)-(D); see
McMannus, 496 F.3d, at 853 (Melloy, J., concurring) (“In assessing…deterrence, protection of the
public, and rehabilitation, 18 U.S.C. § 3553(a)(2)(B)(C) & (D), there would seem to be no better
evidence than a defendant’s post incarceration conduct”). Id.
                                                 9
third § 924(c) charge; (3) to recommend a three-level reduction for acceptance of responsibility;

and (4) to recommend the low end of the guidelines range. Id. at ¶¶ 10–11.

       Third, despite Wright’s youth, he had already accrued a serious criminal history by the

time of this conviction at age 21, including two felony convictions, and he committed the federal

offenses while an application to revoke his state suspended sentences was pending. Id. at ¶¶ 35–

39. In between the robberies charged in the indictment, Wright was shot multiple times with a .45

caliber handgun. Id. at ¶ 47.

       Finally, Wright’s conduct since being incarcerated, demonstrates that he has not been

rehabilitated, and if released, would continue to pose a danger to the community. While in the

Bureau of Prisons, Wright has consistently committed serious and violent disciplinary infractions,

from possessing a dangerous weapon to assaulting staff and another inmate. Doc. 46, Ex. 1 at 6-

12. He has refused to participate in needed rehabilitation. Id. at 1. In light of his criminal and

disciplinary history, the Bureau of Prisons classifies Wright as at high risk of recidivism. Id. at 2.

       Therefore, considering the history and characteristics pursuant to 18 U.S.C. § 3553(a)(1),

Wright’s conduct while incarcerated demonstrates the danger he continues to pose to the

community, and warrants denial of his motion. Thus, to deter his future criminal conduct and

protect the public from Wright’s further crimes, this Court denies his motion for compassionate

release. See 18 U.S.C. § 3553(a)(2).3




3
  Wright’s limited attempts at rehabilitation fall short of the exemplary conduct this Court has
required of other defendants when reducing sentences to time served. Wright has not completed
his GED and has incurred other infractions. This is not to say that Wright cannot file another
Motion for Compassionate Release with additional evidence of post-rehabilitation evidence and
conduct.

                                                  10
       IV. CONCLUSION

       Because Wright has failed to meet his burden under § 3582(c)(1)(A) of showing either that

an extraordinary and compelling reason exists for compassionate release, or that the § 3553(a)

factors weigh in favor of the sentence reduction he seeks, the Court denies Wright’s Motion for

Compassionate Release. (Doc. 41).



.      IT IS SO ORDERED this 9th day of July, 2021.




                                              11
